            Case 5:21-cv-00007 Document 1 Filed 01/07/21 Page 1 of 17




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

CLARENCE WALTER CRAWFORD,                     §
JR.                           §
    Plaintiff,                §
                              §
VS.                           §                         CIVIL ACTION NO. SA-5:21-cv-7
                              §
CITY OF NEW BRAUNFELS, TEXAS, §
KALEB MEYER, AND TOM WIBERT, §
FORMER NEW BRAUNFELS, TEXAS §
CHIEF OF POLICE               §
     Defendants               §

             PLAINTIFF'S ORIGINAL COMPLAINT AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES, Clarence Walter Crawford, Jr., a black male, complaining of City of New

Braunfels, Texas, Kaleb Meyer, a white male and former New Braunfels, Texas Police Officer, and

Tom Wibert, a white male and former New Braunfels, Texas Chief of Police, referred to collectively

as Defendants, and for cause of action would show the Court the following:

                                           I. PARTIES

1.     Plaintiff, Clarence Walter Crawford, Jr. (hereinafter referred to as “Plaintiff” or

“Crawford”), is an individual residing in New Braunfels, Comal County, Texas and was a resident of

New Braunfels at the time of the incidents made the basis of this suit.

2.     Defendant, City of New Braunfels, Texas (hereinafter referred to as “New Braunfels”), is,

and at all relevant times was, a municipality incorporated under the laws of the State of Texas and

may be served with process by serving the New Braunfels City Manager, Robert Camareno, at his

place of business, 550 Landa Street, New Braunfels, Texas 78130.


                                                   1
                                                  - -
            Case 5:21-cv-00007 Document 1 Filed 01/07/21 Page 2 of 17




3.     Defendant Kaleb Meyer (hereinafter referred to as “Meyer”) is an individual and former

New Braunfels Police Department officer. Meyer resides in Comal County, Texas and may be

served with process by serving New Braunfels City Manager, Robert Camareno, at his place of

business, 550 Landa Street, New Braunfels, Texas 78130.

4.     Defendant Tom Wibert (hereinafter referred to as “Wibert”), former Chief of Police for the

City of New Braunfels, Texas, is an individual residing in Comal County, Texas and may be served

with process by serving New Braunfels City Manager, Robert Camareno, at his place of business,

550 Landa Street, New Braunfels, Texas 78130.

                               II. JURISDICTION AND VENUE

5.     Plaintiff Crawford was subjected to excessive force, wrongful arrest, and illegal search and

seizure in violation of his rights guaranteed to him by the Fourth Amendment of the United States

Constitution, and applied to States pursuant to the Fourteenth Amendment of the United States

Constitution.

6.     42 U.S.C. §1983 and 42 U.S.C. §1988 provide jurisdiction over Plaintiff’s constitutional

claims for redress, which are conferred on this Court by 28 U.S.C. §1343(a)(3).

7.     Federal question jurisdiction is conferred on this Court by 28 U.S.C. §1331, because this

action arises under the Constitution and laws of the United States.

8.     Venue is proper in the Western District of Texas, San Antonio Division, as this is the district

where the claim arose in accordance with 28 U.S.C. § 1391(b).




                                                 2
                                                - -
             Case 5:21-cv-00007 Document 1 Filed 01/07/21 Page 3 of 17




                                             III. FACTS

9.     In the early evening hours of January 15, 2020, Defendant Meyer, acting in his official

capacity as an officer of the New Braunfels Police Department (“NBPD”), targeted and pursued

Plaintiff Crawford in New Braunfels, Texas. Defendant Meyer’s initial contact with Plaintiff

Crawford occurred when Meyer pulled up beside Crawford at a traffic light where Meyer directly

observed Mr. Crawford from his police cruiser. Crawford’s vehicle did not have tinted windows. At

this point: (1) Crawford’s gender and race were readily apparent to Meyer; and (2) Meyer observed

Crawford’s vehicle, including his license plate, and took no action consistent with a belief that

Crawford had committed a traffic violation.

10.     Meyer then followed Mr. Crawford for a period (Meyer later stated this period as “three or

four minutes”) in the northbound lanes of Interstate-35 before turning on his lights and siren near

Exit 187. After Meyer initiated his lights and siren in pursuit of Crawford, he radioed dispatch,

saying, “It’s going to be a dirty license plate.” Strikingly, Meyer then proceeds to correctly read and

recite Crawford’s license plate number over the radio to dispatch: “George. Edward. Robert. Zero.

Sam. Adam.” Meyer then repeated the license plate number over the radio to dispatch, exactly as he

read it the first time. Meyer’s later claims that he was unable to read Crawford’s “dirty” license plate

are clearly and unequivocally false, evidenced by the fact that Meyer correctly called the plate

number into dispatch around dusk while following Mr. Crawford at approximately 60 mph (Meyer

relayed Mr. Crawford’s speed to dispatch while in pursuit, which can be heard in Meyer’s body-cam

footage). Meyer later told his supervisor that the alleged dirty license plate provided his “PC”

(probable cause) to stop Crawford, explaining that he “guessed” the license plate number.




                                                   3
                                                 - -
             Case 5:21-cv-00007 Document 1 Filed 01/07/21 Page 4 of 17




11.    Mr. Crawford, having noticed Meyer’s prior observation of him, knew he was being followed

by a white police officer who, after an unusually long period, had now turned on his police vehicle

lights and siren. Crawford had no reason to believe that he had committed any traffic violation or

offense. Given the unwonted course of events prior to Meyer signaling Crawford to pull over,

Crawford was aware of the potential danger afoot. Thus, Crawford understandably proceeded—at a

legal speed and in a safe manner—to the nearest safe location where he could pull over.

12.    Mr. Crawford was unable to pull off of the interstate at the first exit he came to (Exit 187)

based on the proximity of his vehicle to said exit at the time that Meyer activated his emergency

signals. The next exit (Exit 188), a turnaround below the interstate, was very dark and isolated.

Having done nothing wrong and now aware that he had been racially profiled, Crawford proceeded

to exit the interstate at the nearest safe exit (Exit 189), which exit provided better lighting and

assurance of his safety than the two preceding exits. After exiting, Crawford stopped his vehicle, in a

non-threatening and compliant manner, in the Texas MedClinic parking lot because he was unable to

stop at the only two previous entrances—a private gated apartment complex, and a hotel property

that was inaccessible without committing a traffic violation.

13.    In total, less than two minutes elapsed between Meyer activating his emergency signals in

pursuit of Mr. Crawford and Crawford pulling over in the Texas MedClinic parking lot. During this

time, Crawford maintained a legal speed and drove in a safe manner, showing no signs of an attempt

to evade the impending traffic stop.

14.    The ensuing events, as reflected on Officer Meyer’s body cam video, are quite clear and

egregious. Meyer exited his vehicle and immediately drew his gun, shouting dramatic instructions to

a woman in the Texas MedClinic parking lot to “get out of the way.” Meyer then approached Mr.


                                                  4
                                                 - -
                Case 5:21-cv-00007 Document 1 Filed 01/07/21 Page 5 of 17




Crawford (while Crawford was sitting in his vehicle) with his finger on the pistol’s trigger while

training the gun at Crawford’s head. Further escalating the situation, Meyer aggressively shouted

multiple contradicting orders to Crawford, reinforcing Crawford’s reasonable belief that Meyer

posed a potentially life-threatening danger.

15.     Once Mr. Crawford was on the ground outside the vehicle (and posing no threat to Meyer

because he was face down and not moving or resisting), Meyer tased him, telling him to put his face

on the pavement. While keeping his left knee—and full bodyweight—on Crawford’s lower back,

Meyer pushed Crawford’s face into the pavement and tased him a second time. Meyer then

handcuffed Crawford, continuing to hold Crawford’s face down on the pavement with his hand to

his upper back/neck until the backup officer arrived. Mr. Crawford asked him to remove his hand,

but Meyer refused, continuing to hold Crawford down until another NBPD officer arrived and

instructed Meyer that she would take over.

16.     Mr. Crawford was simply on his way home from work when Meyer racially profiled him.

Without reasonable suspicion, probable cause, and/or justification, Meyer stopped and detained

Crawford, immediately drew and forcibly pointed his pistol directly at Crawford’s head in a

threatening manner, and then tased him twice. Yet Meyer did not stop there. Following the events set

forth in paragraphs eight through fifteen, Meyer insisted that Crawford be arrested and taken to jail

based on facts fabricated by Meyer (as verified by the body cam and dash cam video). New

Braunfels police officers then booked Crawford into jail, where he remained until his wife was able

to post bail.

17.     Mr. Crawford herein pursues causes of action for violation of his Fourth Amendment rights

including freedom from police use of excessive force, and unreasonable search and seizure. Based


                                                 5
                                                - -
            Case 5:21-cv-00007 Document 1 Filed 01/07/21 Page 6 of 17




on information and belief, Defendants’ unlawful actions, which constituted multiple violations of

Crawford’s constitutional rights (including, but not limited to, Defendants’ nearly one-hour-long

unlawful stop [“seizure”], subsequent unlawful public detention of Crawford in handcuffs, on an

extremely busy street, and the ensuing spurious criminal charges filed against him), resulted in

Crawford’s employer terminating his employment two weeks after the relevant events set forth in

Paragraphs eight through sixteen.

18.    Notwithstanding Comal County’s dismissal of the spurious criminal charges filed against Mr.

Crawford, the record of NBPD’s unlawful arrest against Crawford remains accessible to the public

and Mr. Crawford’s potential employers.

19.    Based on information and belief, Mr. Crawford remains unemployed as a direct result of

Defendants’ unlawful actions. As a further result of Defendants’ unlawful actions, Crawford has

been medically diagnosed with anxiety, and he suffers from extreme sleep loss. He has been

prescribed medication for both conditions and suffers significantly in terms of his emotions because

of these incidents. Additionally, Mr. Crawford suffers from intermittent pain and numbness behind

his knee where the tasing by Meyer was targeted.

20.    During a January 2015 New Braunfels City Council meeting, a New Braunfels City Council

member (“the Council Member”) and several New Braunfels citizens complained of racism and

racial profiling perpetrated by NBPD officers. New Braunfels citizens notified Defendant (and then-

NBPD Chief of Police) Wibert and New Braunfels City Manager Robert Camareno of their troubling

encounters with NBPD officers.

21.    As reportedly stated by the Council Member at a later municipal meeting, “the purpose of the

meeting was to be proactive and minimize or eliminate any kind of situation like was going on in


                                                 6
                                               - -
               Case 5:21-cv-00007 Document 1 Filed 01/07/21 Page 7 of 17




Ferguson, Missouri . . . we should address this at a local level before it explodes . . . we have all the

same ingredients brewing here as in Ferguson.”

22.       In September 2020, nine months after the relevant events, as detailed herein, NBPD gave

Defendant Meyer the opportunity to resign. In the intervening nine months between Defendant

Meyer’s encounter with Mr. Crawford and NBPD allowing his resignation from the Department,

NBPD failed to conduct an internal investigation into Defendant Meyer’s conduct concerning said

encounter with Crawford.

23.       NBPD’s reckless failure to formally address Defendant Meyer’s conduct risks other

jurisdictions hiring him without knowledge of his history of racial animus, racial profiling, and

dangerous and reckless conduct on the job.

24.       In sum, Defendants’ course of conduct prior to, during, and following the relevant events, as

detailed herein, resulted in Defendants depriving Mr. Crawford of his constitutional rights, and

furthers the risk of Defendant Meyer similarly depriving other free citizens of their constitutional

rights.

                                     IV. CAUSES OF ACTION

25.       The allegations set forth in paragraphs nine through twenty-four are herein incorporated by

reference, the same as if fully set forth verbatim for any and all purposes of this pleading.

26.       Section 1983—Generally. Federal law provides: “Every person who, under color of any

statute, ordinance, regulation, custom or usage, of any state or territory or the District of Columbia,

subjects, or causes to be subjected, any citizen of the United States or any other person within the

jurisdiction thereof to the deprivation of any laws, privileges or immunities secured by the

Constitution and laws, shall be liable to the party injured in any action at law, suit in equity, or other


                                                    7
                                                  - -
             Case 5:21-cv-00007 Document 1 Filed 01/07/21 Page 8 of 17




proper proceeding for redress.” 42 U.S.C. § 1983.

27.     The Fourth Amendment to the United States Constitution guarantees security from

unreasonable search and seizure, including the expectation of privacy, and the right to be free from

arrests absent probable cause to believe the arrested person committed a crime. Accordingly,

Plaintiff alleges that Defendants subjected him to unreasonable search and seizure, violated his

expectation of privacy, detained him without reasonable suspicion and/or probable cause, subjected

him to physical abuse and unreasonable excessive force including but not limited to the threat of

great bodily injury, and subjected Crawford to arrest absent probable cause.

28.     As detailed herein, the actions and/or omissions of Defendants invaded Plaintiff’s right to be

free from violation of his integrity by actions of those charged with upholding the laws of the United

States. At all times, Defendants were state actors performing acts against Plaintiff, as detailed herein,

under color of state law, which actions by Defendants constituted violations of Plaintiff’s clearly

established Fourth Amendment rights.

29.     Plaintiff therefore pleads that Defendants’ actions, as detailed herein, allows Plaintiff to

recover from a state actor for violation of his civil rights. Plaintiff hereby seeks recovery, against

Defendants, pursuant to 42 U.S.C. § 1983.

30.     In violating of Plaintiff’s clearly established Fourth Amendment rights, as detailed herein,

Defendant Meyer acted unreasonably in light of clearly established law. The unlawfulness of

Defendant Meyer’s behavior would be apparent to a reasonable officer. Plaintiff therefore pleads that

Defendant Meyer was on notice of the unlawfulness of his actions, in light of clearly established law

at the time of his acting, and that such actions, perpetrated by Defendant Meyer in violation of

Plaintiff’s clearly established Fourth Amendment rights, as detailed herein, evidence plain


                                                   8
                                                  - -
             Case 5:21-cv-00007 Document 1 Filed 01/07/21 Page 9 of 17




incompetence and/or intentionality on the part of Defendant Meyer.

31.    Section 1983—Excessive Force. Plaintiff pleads that Defendant Meyer used excessive force

and/or unnecessary force in the course of Defendant Meyer’s stop, detention, arrest, and/or other

“seizure” of a free citizen, such as Plaintiff, in violation of the Fourth Amendment of the United

States Constitution and its “reasonableness” standard. Said actions resulted in Plaintiff sustaining

injury—both physical and psychological—resulting directly and only from the use of force that was

clearly excessive to the need, and the excessiveness of which was objectively unreasonable.

32.    Defendant Meyer’s actions and/or omissions are “objectively unreasonable” in light of the

facts and circumstances confronting Defendant Meyer regardless of Defendant Meyer’s subjective

intent or motivation. Police are entitled only to measured and ascending responses to the actions of a

suspect, calibrated to physical and verbal resistance shown by that suspect.

33.    Careful attention to the facts and circumstances of this particular case demonstrate the

objective unreasonableness of Defendant Meyer’s action against Plaintiff, which is further evidenced

by the physical and psychological injuries sustained by Plaintiff as a direct result of Defendant

Meyer’s actions.

34.    First, Defendant Meyer did not act in response to an objective perception that Plaintiff had

committed a crime of such severity that justified approaching Plaintiff with his gun drawn and

trained at Plaintiffs head, and/or employing the use of a taser multiple times against Plaintiff, and/or

sustaining pressure with his entire bodyweight on Plaintiff’s lower back. Additionally, Plaintiff

contends that no reasonable officer at the scene of the relevant events could have had reason to

suspect Plaintiff of committing any specific crime—or any crime at all—and that Defendant Meyer’s

actions evidence plain incompetence and/or knowing violation of the law.


                                                   9
                                                 - -
              Case 5:21-cv-00007 Document 1 Filed 01/07/21 Page 10 of 17




35.       Second, Defendant Meyer’s excessively forcible actions against Plaintiff prove objectively

unreasonable because Plaintiff did not pose an immediate threat to the safety of Defendant Meyer or

others. Additionally, Plaintiff contends that Defendant Meyer—and only Defendant Meyer—posed

an immediate threat to those persons at the scene of the relevant events.

36.       Finally, Defendant Meyer’s excessively forcible actions against Plaintiff were objectively

unreasonable given that Plaintiff did not actively resist arrest or attempt to flee. Defendant Meyer

utterly and egregiously disregarded his duty to assess not only the need for force, but also the

relationship between the need and the amount of force used when Defendant Meyer: (1) engaged in

absolutely no negotiation with Plaintiff and/or announce himself as a police officer; (2) did not ask

and/or attempt to search Plaintiff’s car or person; (3) did not inform Plaintiff that he was being

detained and/or arrested; and/or (4) made no effort and/or attempt to de-escalate the situation at any

point in the course of the relevant events. Instead, Defendant Meyer immediately drew his gun and

trained it at Plaintiff’s head, issued overly dramatic and contradictory orders to Plaintiff, and

employed the use of a weapon against an unresisting and largely compliant free citizen, namely

Plaintiff, who was on his knees with his back turned.

37.       As admitted by Comal County Criminal District Attorney Jennifer Tharpe, once Defendant

Meyer reached Plaintiff’s vehicle “it [was] clear that [Plaintiff] was the sole occupant [of the

vehicle]. [Plaintiff] complied with [Defendant] Meyer’s orders and placed his left hand . . . in plain

view. [Plaintiff] was holding his cell phone in his right hand, which was also plainly visible. Thus, it

should have been plainly obvious that [Plaintiff] did not have a weapon in either hand.” See Motion

to Dismiss Cause No. 2020CR0752 in the County Court at Law Comal County, Texas (emphasis

added).


                                                  10
                                                 - -
            Case 5:21-cv-00007 Document 1 Filed 01/07/21 Page 11 of 17




38.    District Attorney Tharpe’s admissions clearly and unequivocally establish that Plaintiff posed

no threat to Defendant Meyer’s safety and/or the safety of others, and/or did not otherwise initiate

action which would indicate to a reasonably prudent officer that the use of force would be justified.

Defendant Meyer’s use of excessive force against Plaintiff in the course of the relevant events would

undoubtedly be viewed as unreasonable by an objective, reasonable officer.

39.    Section 1983—Unreasonable Search and Seizure. Traffic stops are considered seizures

within the meaning of the Fourth Amendment of the United States Constitution, which Amendment

protects individuals from unreasonable searches and seizures. When viewed in light of the totality of

the circumstances of this particular case, the “seizure” conducted by Defendant Meyer against

Plaintiff in the course of the relevant events was clearly unreasonable and deprived Plaintiff of the

protection from such unreasonable seizures guaranteed to him by the Fourth Amendment.

40.    Defendant Meyer’s actions in seizing Plaintiff were unjustified at its inception; they suffered

from a clear and objective want of a particularized and objective basis for suspecting legal

wrongdoing. Defendant Meyer’s ill-advised, ungrounded, and/or maliciously unlawful basis for

initiating his unconstitutional seizure of Plaintiff—a “dirty license plate”—is unsustainable and

taints his actions as unjustified at inception. No officer in Defendant Meyer’s position during the

course of the relevant events would have had an objectively reasonable suspicion that Plaintiff was

engaged, or about to engage, in a violation of Tex. Transp. Code § 504.945; therefore, Plaintiff

herein alleges that Defendant Meyer had no such objectively reasonable suspicion.

41.    Even had Defendant Meyer possessed some unreasonable suspicion that Plaintiff was

engaged, or about to engage, in a violation of Tex. Transp. Code § 504.945—and not acted out of

clear and wanton disregard of Plaintiff’s Fourth Amendment rights in racially profiling Plaintiff—


                                                 11
                                                - -
             Case 5:21-cv-00007 Document 1 Filed 01/07/21 Page 12 of 17




Defendant Meyer had ample opportunity to initiate a traffic stop of Plaintiff’s vehicle prior to his

actually doing so. Yet Defendant Meyer continued to follow Plaintiff for an unusually long period

prior to initiating a traffic stop of Plaintiff’s vehicle, his first of many acts of unreasonable escalation

of the situation, in search of some valid basis for the stop and seizure before resorting to his

objectively unreasonable and false suspicion that Plaintiff had somehow “violated” Tex. Transp.

Code § 545.945, for which he never cited Plaintiff, nor mentioned the possibility of such a citation to

his fellow New Braunfels PD officers or supervisors in the period following his stop, and/or

detention, and/or assault, and/or arrest of Plaintiff.

42.     Further evidencing the unreasonableness of Defendant Meyer’s seizure of Plaintiff, and

assuming arguendo that Defendant Meyer’s actions were justified at its inception (though no such

justification existed), Plaintiff alleges that Defendant Meyer’s actions subsequent to the unjustified

inception were entirely and unequivocally unrelated to the circumstances that “justified” the stop of

Plaintiff.

43.     Defendant Meyer’s objectively unreasonable suspicion as to Plaintiff’s “violation” of Tex.

Transp. Code § 504.945, which Defendant Meyer claims (per his body-cam video recording) was the

basis for initiating the seizure of plaintiff, if true, would constitute a mere regulatory offense,

punishable only by fine. Any actions subsequent to Defendant Meyer’s inception of such stop must

have necessarily related in scope to the, at best, trivial circumstances that Defendant Meyer made the

basis of his stop of Plaintiff.

44.     Rather than act in relation to the scope of such aforementioned circumstances, Defendant

Meyer demonstrated a plain incompetence and/or intentionality in violation of Plaintiff’s rights. Per

the unusually lengthy and self-serving Motion to Dismiss Plaintiff’s criminal charges, raised by


                                                    12
                                                   - -
            Case 5:21-cv-00007 Document 1 Filed 01/07/21 Page 13 of 17




Comal County Criminal District Attorney Jennifer Tharpe, “it appear[ed] that [Defendant] Meyer

was conducting a felony stop as he approached [Plaintiff’s] vehicle with his weapon (handgun) . . .

drawn.” See Motion to Dismiss Cause No. 2020CR0752 in the County Court at Law Comal County,

Texas (emphasis added). Tharpe further stated that this conduct was “questionable as no felony had

been committed[.]” Contrary to District Attorney Tharpe’s contention, Plaintiff asserts that

Defendant Meyer’s actions far exceeded the realm of “questionable” conduct, and herein alleges that

such conduct is better characterized as unconstitutional and demonstrated a plain incompetence

and/or intentionality on the part of Defendant Meyer.

45.    Defendants Meyer and Wibert are not entitled to immunity because all the actions set forth

herein violate the clearly established statutory and constitutional rights of Mr. Crawford, of which it

would be clear to a reasonable officer that their conduct was unlawful under the circumstances, in

light of clearly established law.

46.    Section 1983—Municipal Liability. Municipalities are liable under 42 U.S.C.S. § 1983 for

constitutional torts visited in compliance with the municipality's policies, practices, customs, usages,

and/or procedures. A municipality is liable under 42 U.S.C.S. § 1983 for constitutional deprivations

visited pursuant to a municipal practice, custom, and/or usage even though such practice, custom,

and/or usage has not received express and/or formal approval through the body's official decision-

making channels.

47.    Defendant New Braunfels, through its final policy-making authority in matters of law

enforcement, adopted, sanctioned, ratified, implemented, and/or had actual or constructive

knowledge of a policy, practice, custom, and/or usage of intentionally disregarding the rights of

individuals such as Mr. Crawford regarding racial profiling, hostility, and harassment toward free


                                                  13
                                                 - -
            Case 5:21-cv-00007 Document 1 Filed 01/07/21 Page 14 of 17




citizens in New Braunfels, Texas. The dire warnings of racism and ethnic profiling by NBPD

officers, as passionately discussed in the New Braunfels City Council meeting in January 2015,

constitutes constructive notice of such policy, practice, custom, and/or usage.

48.    Meyer’s supervisors, including but not limited to Defendant Wibert as Chief of the New

Braunfels Police Department, ratified the decision to execute and maintain the false arrest of Plaintiff

Crawford despite having clear and unequivocal evidence that there was no probable cause for the

pursuit, detention, and arrest.

49.    Defendant New Braunfels adopted a policy, practice, custom and/or usage through the

inaction of its final policy-making authority in response to the dire warnings of racism and ethnic

profiling by NBPD officers. NBPD, under then-Chief Wibert and through Defendant New

Braunfels’ final policy-making authority, adopted a policy, practice, custom, and/or usage of

avoiding, ignoring, and/or covering up complaints against its officers regarding racial profiling and

other discriminatory, unconstitutional acts.

50.    Defendants New Braunfels and Wibert’s inadequate supervision and/or inadequate training

of NBPD officers constituted deliberate indifference to, and/or tacit authorization of, the violation of

rights of free citizens with whom NBPD officers come into contact with, and affirmatively caused

and/or was the moving force behind the Defendants’ violation of Plaintiff’s constitutional rights.

51.    Accordingly, Plaintiff herein pleads that Defendants’ actions and/or omissions violated

Plaintiff’s constitutional rights, which rights are guaranteed to Plaintiff by the Constitution and laws

of the United States. At relevant times, Defendants were state actors performing these acts against

Plaintiff under the color of state law. Defendants’ actions and/or omissions constituted violations of

42 U.S.C. §1983, which allows Plaintiff to recover from a state actor for violation of his civil rights.


                                                  14
                                                 - -
            Case 5:21-cv-00007 Document 1 Filed 01/07/21 Page 15 of 17




52.    All causes of action listed above should be incorporated into the allegations concerning

violation of Plaintiff’s constitutional rights under 42 U.S.C.S. §1983.

                                           V. DAMAGES


53.    As a result of Defendants’ conduct, as detailed herein, Plaintiff Crawford has suffered, and

will continue to suffer in the future from humiliation, embarrassment, and mental anguish. Further,

as a proximate result of Defendant’s actions as described in this petition, Crawford has sustained

financial losses resulting from the arrest for which he now sues.

54.    Plaintiff Crawford, a long-time New Braunfels resident, was simply driving home from work

when his life was upended by the dangerous and unwarranted actions of Officer Meyer. Mr.

Crawford lost his job shortly after the incident and continues to be unemployed. Although the

criminal charges against him were dropped nine months after the arrest, the arrest still appears on a

public records search and is accessible by prospective employers.

                                  VI. EXEMPLARY DAMAGES

55.    Defendants’ collective acts and/or omissions resulted from that entire want of care which

establishes that Defendants’ acts or omissions were the result of actual conscious indifference to the

rights and welfare of Plaintiff Crawford, rather than momentary thoughtlessness, inadvertence,

and/or error of judgment.

56.    Alternatively, Defendants acted maliciously such that Defendants specifically intended to

cause substantial injury to Plaintiff Crawford, and/or acted with a flagrant disregard for the rights of

Crawford and with actual awareness that their acts or omissions involved an extreme degree of risk

that the acts and omissions would result in the harm claimed by Crawford.

57.    In conjunction with all of the foregoing, and otherwise intentionally and with deliberate or

                                                  15
                                                 - -
            Case 5:21-cv-00007 Document 1 Filed 01/07/21 Page 16 of 17




conscious indifference to the safety and well-being of free citizens, such as Plaintiff, the City of New

Braunfels adopted or maintained, through its final policymakers, unconstitutional policies and

customs and failed to implement constitutional and proper policies and procedures. These actions

proximately caused or resulted in the violation of the constitutional rights of Mr. Crawford, and

proximately caused all resulting damages to him.

58.     Defendant Meyer acted willfully, deliberately, maliciously, or with reckless disregard for Mr.

Crawford’s constitutional rights when he used excessive force in the perpetration of an unlawful stop

(“seizure”), detention, arrest, and/or imprisonment of Plaintiff Crawford on January 15, 2020.

Accordingly, Crawford is entitled to a jury instruction regarding exemplary damages.


                                      VII. ATTORNEY FEES

59.     Plaintiff Crawford has necessarily retained the services of attorneys to represent him in this

complex and difficult proceeding and cause of action. Plaintiff has retained the undersigned

attorneys to represent him, and pursuant to 42 U.S.C. §1988(b), he is entitled to recover his

reasonable and necessary fees incurred for these attorneys, and the reasonable and necessary

expenses incurred in the pursuit of this claim at the trial level, the Court of Appeals level if the case

is appealed to that Court (including any interlocutory appeal), and in the Supreme Court of the

United States, if necessary.


                                       VIII. JURY DEMAND

60.     Plaintiff requests that this case be decided by a jury pursuant to Federal Rules of Civil

Procedure 38 and 39. Plaintiff has paid the appropriate jury fee.




                                                   16
                                                  - -
            Case 5:21-cv-00007 Document 1 Filed 01/07/21 Page 17 of 17




       WHEREFORE, PREMISES CONSIDERED, Plaintiff Clarence Walter Crawford, Jr.

respectfully prays that Defendants be cited to appear and answer herein and upon final trial, recover

from and against Defendants jointly and severally for the following:

       1.      Actual damages in an amount within the minimum jurisdictional limits of the
               Court;
       2.      Prejudgment and post judgment interest at the maximum rates allowed by law;
       3.      Exemplary damages;
       4.      Attorney's fees;
       5.      All costs of suit; and
       6.      Such other and further relief to which the Court may deem just.

                                                      Respectfully submitted,

                                                      LAW OFFICES OF PAUL G. VICK
                                                      SPECTRUM CIRCLE
                                                      12703 SPECTRUM DRIVE, Suite 103
                                                      San Antonio, Texas 78249
                                                      (210)-735-1794
                                                      (210)-733-7510 FAX

                                                      150 E. Main Street, Suite 306
                                                      Fredericksburg, Texas 78624
                                                      (830) 998-8425
                                                      pvicklaw@aol.com
                                                      ATTORNEYS FOR PLAINTIFF

                                                      By:     /s/ Paul G. Vick
                                                              Paul G. Vick
                                                              SBN: 20563950




                                                 17
                                                - -
